Order, entered on-August 24, 1962, denying defendant’s motion to dismiss the complaint for lack of jurisdiction, unanimously reversed, on the law, with $20 costs and disbursements to defendant-appellant, and the motion granted, with $10 costs. Plaintiff is not the grantee of the defendant and privity of contract does not otherwise appear. The action therefore is local and may not be brought in a State other than that in which the land is located, to wit, Ohio. (Johnson v. Dunbar, 114 1ST. Y. S. 2d 845, affd. 282 App. Div. 720, affd. 306 N. Y. 697; Keyes & Marshall Bros. Realty Co. V. Trustees of Canton Christian Coll., 146 App. Div. 796, affd. 205 N. Y. 593; Morris V. Kay, 172 App. Div. 145.) Moreover, section 536 of the Real Property Law (now Real Property Actions and Proceedings Law, § 121), permitting an action to recover damages for injuries to out-of-State real property, requires possession by the injured party at the time the damages are sustained. (Stark v. Kowe Sound Co., 148 Mise. 686, 691, affd. 241 App. Div. 637.) Concur — • Rabin, J. P., McNally, Eager, Steuer and Bergan, JJ.